Citation Nr: 1103266	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, to 
include service connection for residuals of a benign lesion on 
the Veteran's right shoulder, claimed as due to exposure to 
mustard gas, DDT, or burning diesel fuel in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has recharacterized the issue on appeal to more broadly 
include entitlement to service connection for residuals of a 
benign lesion on the Veteran's right shoulder pursuant to Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
 
In April 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. A transcript of this hearing 
was prepared and associated with the claims file.

In August 2009 and October 2010, the Board remanded this case for 
additional development.  It has since been returned to the Board 
for further review.  

The Board notes that the Veteran was diagnosed with liver cancer 
in mid-2008 and that his hearing testimony regarding his 
treatment for squamous cell carcinoma appears to also be 
referencing his liver cancer.  Considering the timeframe of the 
Veteran's liver cancer diagnosis in relation to his date of claim 
and rating decision, it is clear that the Veteran was not 
contemplating liver cancer when he raised the squamous cell 
carcinoma claim.  It is unclear whether the Veteran has expressed 
an intention to file a claim of entitlement to service connection 
for liver cancer.  The issue of entitlement to service 
connection for liver cancer has potentially been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have squamous cell carcinoma for purposes of 
establishing entitlement to service connection, and the benign 
lesion excised from the Veteran's right shoulder is not 
etiologically related to an in-service disease, injury, or event, 
to include exposure to burning diesel fuel or DDT.


CONCLUSION OF LAW

Neither squamous cell carcinoma nor a benign skin lesion on the 
Veteran's right shoulder was incurred in or aggravated by 
service, nor can any such disability be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
evidentiary development letters dated in March 2006 and June 2006 
in which the RO advised the appellant of the evidence needed to 
substantiate his claim.  These letters advised the Veteran of his 
and VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be provided by 
VA.  The March 2006 letter, along with an October 2006 letter, 
further advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the October 2006 letter was not issued prior 
to the initial adjudication of the Veteran's claim in August 
2006.  His claim, however, was subsequently readjudicated in a 
November 2006 statement of the case, and in supplemental 
statements of the case from July 2010 and November 2010.  In any 
event, because service connection is being denied, the Board 
finds that any deficiencies in the content or timeliness of this 
notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA and private medical records.  

The Board notes that the Veteran's service treatment records and 
most of his service personnel records are not available for 
review.  An August 2006 Formal Finding on the Unavailability of 
Service Records was issued after an extensive search for the 
records at issue.  The Veteran was informed of this development 
in an August 2006 letter.  Under such circumstances, where 
service records have been lost or destroyed through no fault of 
the Veteran, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas and 
O'Hare in mind.  It is noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

The Board notes that one reason for the service records request 
was to corroborate the Veteran's reported exposure to mustard gas 
and/or lewisite in service.  In the case at hand, the Veteran 
claims exposure to mustard gas while in Korea in 1952-1953.  His 
clearest statement regarding mustard gas exposure appears in a 
May 2006 written statement noting that "Midnight Charlie flew 
over regularly at night in a byplane dropping handheld bombs, & 
as told to us by old timers, mustard gas."  

According to M21-1MR, IV.ii.1.F.21.a., "All claims and appeals 
based on exposure to mustard gas or Lewisite received on or after 
January 19, 2005, are centrally processed at the Muskogee 
Regional Office (RO)."  In the case at hand, the qualifying 
claim was received by VA in March 2006 and was properly 
adjudicated by the Muskogee RO in August 2006.  

The Board further finds that the RO properly followed the 
provisions of M21-1MR, IV.ii.1.F.22.b in attempting to verify the 
Veteran's claimed mustard gas exposure.  Under this provision, 
evidence of full-body exposure to mustard gas or Lewisite should 
be requested only if the service connection claim is for a 
disability listed under 38 C.F.R. § 3.316(a), or the Veteran 
submits medical or scientific evidence showing a causal 
relationship between a disease not listed in 38 C.F.R. § 3.316(a) 
and exposure.

In the case at hand, the record reflects that squamous cell 
carcinoma is listed under 38 C.F.R. § 3.316(a).  As will be 
discussed below, however, a preponderance of the competent 
evidence of record is against finding current diagnosis of this 
disability.  Furthermore, the Board does note that the RO 
attempted verification of mustard gas exposure and that a June 
2006 VA record reflects that the Veteran does not appear in the 
Department of Defense (DoD) mustard gas database of participants.  
The only evidence of such exposure is the Veteran's own assertion 
of such exposure.  The Board finds such recollections, however, 
to be very speculative and based on events that occurred 
approximately 50 years prior to filing his claim.  For these 
reasons, the Board finds that his own assertion does not 
constitute credible evidence of exposure to mustard gas in 
service, particularly in light of his absence from the DoD 
database.

Unlike with the mustard gas claim, however, the Board finds the 
Veteran's reported exposure to DDT and burning diesel fuel to be 
consistent with his service in Korea.  However, as will be 
discussed in more detail below, a preponderance of the competent 
and probative evidence of record weighs against finding a link 
between such exposure and the benign lesion that was excised from 
the Veteran's right shoulder, while there is no current diagnosis 
of squamous cell carcinoma.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran's August 2009 VA examination was 
scheduled following the Board's August 2009 determination that 
the McLendon criteria had been satisfied.  A November 2010 VA 
opinion was sought following the Board's  October 2010 
determination that clarification of the August 2009 opinion was 
necessary.  The Board finds that, taken together, the August 2009 
and November 2010 opinions are considered adequate for the 
purpose of determining the service connection claim decided 
herein.  The reports reflects that the examiners reviewed the 
claims folder.  During the August 2009 examination, the examiner 
elicited from the Veteran his history of complaints and symptoms 
and provided clinical findings detailing the examination results.  
The examiner also clearly noted his diagnoses.  The November 2010 
VA opinion offers an etiology opinion and clearly explains the 
medical principles on which this opinion is based.  For these 
reasons, the Board concludes that the August 2009 VA examination 
report and the November 2010 VA opinion in this case provide an 
adequate basis for a decision.

In a January 2011 informal hearing presentation, the Veteran's 
representative has disputed the adequacy of the November 2010 
opinion based on the contention that "although the examiner 
providing the medical opinion did consider and describe the facts 
[he was] asked to address in the opinion and he did discuss in 
detail the facts upon which the conclusions are based, ... the 
medical opinion seems to be more general than specific to the 
Veteran."  The Board considers this objection to be invalid 
because, as admitted by the representative, the examiner "did 
consider and describe the facts [he was] asked to address in the 
opinion and he did discuss in detail the facts upon which the 
conclusions are based."  As will be discussed below, the 
Veteran's exposure to DDT and burning diesel fuel has been 
conceded.  Thus, the examiner did not have to make a specific 
factual determination concerning whether the Veteran's records 
demonstrated such exposure.  The examiner discussed the 
likelihood of a relationship between the chemicals to which the 
Veteran was exposed and the claimed health effects.  The 
examiner's report expressly notes review of the claims file, and 
the resulting opinion does not omit any pertinent facts that may 
alter the examiner's conclusions.  The Board therefore does not 
find the November 2010 opinion to be too general to be valid. 

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
squamous cell carcinoma, which he contends was caused by exposure 
to mustard gas, DDT, and burning diesel fuel during service.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as malignant tumors, if such are shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that condition: 
(1) full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent development 
of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal; laryngeal; 
lung (except mesothelioma); or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive pulmonary 
disease; and (3) full-body exposure to nitrogen mustard during 
active military service together with the subsequent development 
of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

As discussed above, the Veteran's claimed exposure to mustard gas 
has not been verified, while exposure to DDT and burning diesel 
fuel has been conceded.

After a thorough review of the competent and probative evidence 
of record, the Board finds that the claim of entitlement to 
service connection for squamous cell carcinoma must be denied 
because there is no competent evidence that the Veteran has ever 
had squamous cell carcinoma.  
 
In his March 2006 claim, the Veteran requested entitlement to 
service connection for squamous cell carcinoma that manifested in 
1983.  According to the August 2009 VA examination report, the 
claims file reflects that the Veteran had a scar on his right mid 
shoulder, posterior area, that was suspected to possibly be 
squamous cell carcinoma.  However, there were no signs of cancer 
after it was examined pathologically.  The VA examiner also noted 
that the Veteran's VA medical records contain no evidence 
indicating that the Veteran was ever diagnosed with squamous cell 
carcinoma.  On physical examination, the VA examiner noted a 5.5 
centimeter by 0.8 centimeter scar in the mid posterior shoulder 
area that was horizontal and depressed by 0.3 millimeters.  The 
scar was nontender, nonulcerative, nonadherent, and well-healed 
without residuals.  Under diagnoses, the examiner observed that 
no evidence of squamous cell carcinoma was noted in the records 
and that a suspected lesion on the back turned out to be a benign 
nonmalignant type lesion.  

A review of the Veteran's remaining medical records reflects 
that, in April 2006, the Veteran was noted to have had "squamous 
cell carcinoma excised in mid 80."  This information, however, 
appears to have been provided by the Veteran himself because, as 
noted above, it is not corroborated by any of the other medical 
evidence in the claims file.  Otherwise, the record contains no 
evidence of squamous cell carcinoma.  

The Veteran is competent to report that he had a suspicious 
lesion tested for squamous cell carcinoma.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  His 
assertion that this lesion was malignant, however, is unsupported 
by the medical evidence of record.  Furthermore, as a lay person, 
the Veteran is not competent to render his own squamous cell 
carcinoma diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).

The competent medical evidence of record, including a highly 
probative opinion from a VA physician who examined the Veteran 
and reviewed his claims file, does not demonstrate a diagnosis of 
squamous cell carcinoma.  Without a currently diagnosed 
disability, service connection for squamous cell carcinoma may 
not be granted.  See Brammer, supra.

Pursuant to Clemons, supra, the Board has further considered 
whether service connection may be awarded for the residual scar 
of the benign lesion that was excised from the Veteran's right 
shoulder.  As noted above, this benign lesion was found in the 
1980s, more than two decades prior to the Veteran's March 2006 
claim.  Because the August 2009 VA examination report did not 
adequately address the etiology of this lesion, the Board 
remanded this claim in October 2010 to obtain clarification.

The November 2010 VA opinion briefly described the August 2009 VA 
examination report, noting that the Veteran had reported a lesion 
on his right shoulder was excised because it was thought to be 
cancerous, but the pathology report came back non-cancerous.  The 
VA physician also noted that the actual excision and pathology 
reports were not in the claims file.  

The examiner opined that it is unlikely that the lesion that was 
on the Veteran's right shoulder was due to exposure to DDT or 
burning diesel fuel to which the Veteran was exposed during the 
Korean War.  The examiner explained that:

DDT is an insecticide.  According to online reference tool, 
MicroMedex version 2.0, which includes a toxicology 
reference, inadvertent exposure to DDT by humans has rarely 
been toxic.  With chronic long term exposure, there have 
been cases of liver necrosis and blood dyscrasias and 
increased cancer risk.  There have been no reports of skin 
disorders related to short term exposure or long period 
exposure to DDT.

Hydrocarbons are potentially toxic materials.  Acute heavy 
doses by inhalation or aspiration have produced pneumonia, 
and large doses CNS depression, and smaller doses euphoria.  
In long term exposure, there have been reported liver 
injuries and blood dyscrasias.  I found no reports of skins 
lesions due to diesel fuel or diesel fires.

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In the case at hand, the November 2010 opinion was provided by a 
physician who is qualified through education, training, or 
experience to provide competent medical evidence under 38 C.F.R. 
§ 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  
The etiology opinion was based upon review of the claims folder, 
including the Veteran's service treatment records, post-service 
medical records, and August 2009 VA examination report.  The 
report discusses the Veteran's pertinent medical history, and the 
etiology opinion cites to competent medical authority and 
scientific principles to explain why a link between the Veteran's 
benign lesion and his in-service DDT and diesel fuel exposure is 
unlikely.  Therefore, the Board finds this opinion to be highly 
probative to the matter at hand.

The Board notes that the only contrary opinion that has been 
submitted by the Veteran is his own lay opinion that there is a 
link between his skin lesion and in-service chemical exposure.  
As noted above, there are instances in which lay testimony can 
serve to establish an association between service and the claimed 
disability for the purpose of establishing service connection.  
See Jandreau, supra.  However, the Veteran, as a lay person, 
cannot competently assert a link between in-service DDT and 
diesel fuel exposure and a benign tumor that was excised 
approximately 30 years later.

In summary, the Board finds that a preponderance of the evidence 
is against finding that the Veteran has been diagnosed with 
squamous cell carcinoma.  The Board further finds that a 
preponderance of the evidence is against finding that the benign 
lesion on the Veteran's right shoulder, and the scar resulting 
from its excision, is etiologically related to the Veteran's 
military service, including to any in-service chemical exposure.  
The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against this 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to 
service connection for squamous cell carcinoma, to include 
service connection for residuals of a benign lesion on the 
Veteran's right shoulder, is not warranted. 




ORDER

Entitlement to service connection for squamous cell carcinoma, to 
include service connection for residuals of a benign lesion on 
the Veteran's right shoulder, claimed as due to exposure to 
mustard gas, DDT, or burning diesel fuel in service, is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


